Third District Court of Appeal
                               State of Florida

                        Opinion filed November 18, 2015.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D14-1008
                         Lower Tribunal No. 11-34295
                             ________________


                          Bank of America, N.A.,
                                    Appellant,

                                        vs.

                              Manuel A. Vidal,
                                    Appellee.



      An Appeal from the Circuit Court for Miami-Dade County, Spencer Eig,
Judge.

     Wm. David Newman, Jr. (Fort Lauderdale), for appellant.

     Michael Schiffrin; Ross & Girten and Lauri Waldman Ross, for appellee.

Before EMAS, FERNANDEZ and SCALES, JJ.

     PER CURIAM.
      Bank of America, N.A. appeals an order denying its motion to vacate a

voluntary dismissal of its foreclosure complaint against Manuel and Suzanne

Vidal. Upon our review of the record below, it is apparent that the trial court

concluded it was without jurisdiction to consider the motion.             This was an

erroneous conclusion, and we therefore reverse and remand.1 See Wells Fargo

Bank, NA v. Haecherl, 56 So. 3d 892 (Fla. 4th DCA 2011). We express no

opinion on the legal sufficiency or the merits of the motion to vacate.

      Reversed and remanded for proceedings consistent with this opinion.




1 We review de novo the trial court’s legal determination that it was without
jurisdiction to consider the motion to vacate. See Southern Baptist Hosp. of Fla.,
Inc. v. Welker, 908 So. 2d 317 (Fla. 2005); Nissen v. Cortez Moreno, 10 So. 3d
1110 (Fla. 3d DCA 2009).

                                          2